Citation Nr: 1101193	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-13 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder claimed as a sleeping 
problem and/or as secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 20 percent for 
multilevel discogenic disease at L3-L4, L4-L5 and L5-S1, lumbar 
myositis.

3.  Entitlement to an initial compensable rating for 
demyelinating sensory peripheral neuropathy of the left lower 
extremity secondary to service-connected multilevel discogenic 
disease, lumbar myositis.

4.  Entitlement to an initial compensable rating for 
demyelinating sensory peripheral neuropathy of the right lower 
extremity secondary to service-connected multilevel discogenic 
disease, lumbar myositis.

5.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease at the right first metacarpophalangeal 
joint, claimed as right hand condition.

6.  Entitlement to an initial compensable rating for left little 
finger disability.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to November 
2006, with service in Iraq from November 2005 to October 2006.  
Service department documents also indicate that the Veteran has 
additional prior active duty service and also served in the U.S. 
Army National Guard from approximately August 1979 to May 2009, 
presumably with periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

In regard to the Veteran's original claim for service connection 
for sleeping problems, and later depression, the Board notes that 
in his RO hearing and Substantive Appeal, the Veteran appeared to 
assert that his depression was based, in part, on symptomatology 
related to his service-connected disabilities now on appeal.  The 
United States Court of Appeals for Veterans Claims (the Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, the Board has recharacterized 
the claim for a depressive disorder claimed as a sleeping problem 
more generally to include other psychiatric conditions and 
theories of entitlement, as reflected on the cover page.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' Claims 
(Court) held that a TDIU claim is part of an increased disability 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the rating 
assigned for a disability, the claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id. In this case, during his RO hearing 
the Veteran testified that he was no longer able to work in his 
former job because of his service-connected disabilities on 
appeal.  Further, VA examiners of these disabilities, including 
of the right hand and left little finger, have noted their 
sometimes severe effects on the Veteran's occupational and daily 
activities.  As such, the issue of a TDIU is before the Board as 
part and parcel of the Veteran's claims.

The issues of service connection for an acquired psychiatric 
disorder and for a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.






FINDINGS OF FACT

1.  Since the grant of service connection on December 1, 2006, 
the Veteran's multilevel discogenic disease, lumbar myositis, is 
not manifested by flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during a 12-
month period, or objective evidence of bowel or bladder 
impairment associated with the lumbar spine disability.

2.  Since the grant of service connection on December 1, 2006, 
the Veteran's demyelinating sensory peripheral neuropathy of the 
left lower extremity secondary to service-connected multilevel 
discogenic disease, lumbar myositis, is productive of mild 
incomplete paralysis of the sciatic nerve.

3.  Since the grant of service connection on December 1, 2006, 
the Veteran's demyelinating sensory peripheral neuropathy of the 
right lower extremity secondary to service-connected multilevel 
discogenic disease, lumbar myositis, is productive of mild 
incomplete paralysis of the sciatic nerve.

4.  Since the grant of service connection on December 1, 2006, 
the Veteran's degenerative joint disease at the right first 
metacarpophalangeal joint, claimed as right hand condition, is 
not manifested by ankylosis or a gap of more than two inches 
between the thumb pad and fingers.

5.  Since the grant of service connection on December 1, 2006, 
the Veteran's left little finger disability does not manifest 
with ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints with either in extension or full flexion 
or with rotation, even though angulation of a bone is present. 






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for multilevel discogenic disease at L3-L4, L4-L5 and L5-S1, 
lumbar myositis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 
(2010). 

2.  The criteria for an initial 10 percent disability rating for 
demyelinating sensory peripheral neuropathy of the left lower 
extremity secondary to multilevel discogenic disease, lumbar 
myositis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2010). 

3.  The criteria for an initial 10 percent disability rating for 
demyelinating sensory peripheral neuropathy of the right lower 
extremity secondary to multilevel discogenic disease, lumbar 
myositis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2010).

4.  The criteria for an initial disability rating in excess of 10 
percent for degenerative joint disease at the right first 
metacarpophalangeal joint, claimed as right hand condition, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5010, 5224, 5228 (2010). 

5.  The criteria for an initial compensable rating for left 
little finger disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5229-5227, 5230 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in January 
2007.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).

Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating and effective date for his 
low back, peripheral neuropathy, right hand and left little 
finger claims.  As his claims were more than substantiated in 
that they were proven, section 5103(a) notice is no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Pursuant 
to Dingess, an additional notice as to disability ratings and 
effective dates also was provided in the January 2007 
correspondence.  

In addition, the Veteran and his representative have not argued 
that any error or deficiency in the accomplishment of the duty to 
notify has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  In view of the above, the Board 
finds that the notice requirements pertinent to the issues on 
appeal have been met.


The duty to assist also has been fulfilled as private and VA 
medical records relevant to these matters have been requested and 
obtained and the Veteran has been provided VA examinations for 
his claimed disabilities.  The Board finds that the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms--not clinical findings which are applied to 
VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Lower Back

Historically, the Veteran was granted service connection for his 
low back disability in the June 2007 rating decision under appeal 
and awarded a 20 percent disability rating, effective December 1, 
2006, the day after his discharge from active duty.  In January 
2008, the Veteran filed his Notice of Disagreement to the 
assigned rating and he has contended that his service-connected 
lumbar spine disability was more severe than the assigned 20 
percent rating.  

The Veteran's service-connected low back disability is currently 
rated under Diagnostic Code 5243, for rating intervertebral disc 
syndrome (IVDS).  Under Diagnostic Code 5243, IVDS is rated under 
either the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based upon Incapacitating Episodes, whichever results in 
the higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome provides for a 20 percent rating for incapacitating 
episodes having a total duration of at least two weeks, but less 
than four weeks during the past twelve months; a 40 percent 
rating is for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
twelve months; and a 60 percent rating is for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  A note following the Diagnostic Code defines an 
incapacitating episode as a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1.  

The General Rating Formula assigns evaluations with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of the 
injury or disease.  Under this formula, a 20 percent rating is 
for assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees or 
with a combined range of motion not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent rating is for 
assignment when forward flexion of the thoracolumbar spine is 30 
degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is for assignment upon 
a showing of unfavorable ankylosis of the entire thoracolumbar 
spine.

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately rated under an appropriate 
Diagnostic Code.  Note (2) to the General Rating Formula explains 
that for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.


The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Veteran was seen on the date of discharge in November 2006 at 
a Tricare clinic for his lower back pain.  Examination showed 
decreased range of motion, mainly upon stretching and bending of 
the right side of the body.  The Veteran was noted apprehensive 
about moving his right side due to pain and he was referred to a 
rehabilitation clinic for physical therapy.  

Private medical records dated from December 2006 to May 2007 show 
several session of physical therapy.  A late January 2007 record 
noted that there was no improvement with treatment.

A December 2006 private magnetic resonance imaging (MRI) scan of 
the lumbosacral spine showed mild discogenic disease at L3-L4, 
L4-L5 and L5-S1 with mild central canal narrowing, most probably 
congenital.

The Veteran underwent a VA general examination in February 2007.  
The Veteran complained of daily back pain that was irradiated to 
both legs, but worse in the right one; almost daily flare-ups, 
especially at night; and limitations on daily activities.  He 
said that he often needed assistance for putting on his shoes and 
socks and for getting out of bed in the morning.  He took 
medication for pain management without resolution of the pain and 
claimed that he was not working as a cook due to low back pain.  

On examination, range of motion findings were measured as 
follows: forward flexion to 75 degrees, extension to 20 degrees, 
bilateral rotation to 45 degrees, and bilateral lateral flexion 
to 30 degrees.  Pain was reported for most of these measurements.  
There was no lack of endurance or fatigue with repetitive 
movement, but muscle spasms at levels L2-L5 were noted.  
Diagnosis was multilevel lumbar discogenic disease at the L3-L4, 
L4-L5 and L5-S1 levels; lumbar myositis; and demyelinating 
sensory peripheral neuropathy of the bilateral lower extremities.  

VA outpatient treatment records dated from May 2007 to January 
2009 show occasional treatment for back pain.  A March 2008 VA 
rehabilitation record noted that the Veteran had limited range of 
motion in the low back (flexion was to 45 degrees and limited 
lateral bending) and there was limited active range of motion in 
both lower extremities due to pain inhibition.  Veteran was 
clinically found with chronic low back pain with rule out lumbar 
radiculopathy and bilateral sciatica.  It was noted that the 
Veteran said that he had no improvement with recent private 
physical therapy.  He did claim temporary pain relief with 
electrical stimulation.

A January 2008 private medical record showed the following range 
of motion measurements for the thoracolumbar spine: forward 
flexion to 42 degrees; extension to 17 degrees; left lateral 
flexion to 13 degrees; right lateral flexion to 14 degrees; left 
lateral rotation to 19 degrees; and right lateral rotation to 21 
degrees.

A May 2008 VA MRI scan of the lumbar spine showed mild posterior 
concentric disc bulges from the L2-L3 to the L4-L5 levels and 
multiple Schmorl's nodes, which was noted as abnormal for the 
Veteran's age.

The Veteran testified during his RO hearing in August 2008 that 
his back problems affected his work and his home life and that he 
had been out of work for a year and half because of his back 
condition.  He said that he used a cane and a brace that VA has 
prescribed for him.  The Veteran also testified that VA had 
considered surgery for his back.  (See transcript at pp. 2-3).

According to a September 2008 VA primary care follow-up note, 
neurosurgery had been consulted and reviewed MRI films and report 
and found such did not provide indications for surgical 
intervention.

The Veteran underwent a VA examination in December 2008.  He 
complained of constant daily back pain that radiated into the 
right leg as numbness.  He also complained of weekly flare-ups of 
from one to two days caused by lifting or bending which he 
alleviated with oral analgesics, hot pads, and liniment rubs.  It 
was noted that 5 to 6 incapacitating episodes within the past 
year had not been ordered by a medical doctor and that there had 
been no hospitalizations for back pain.  The Veteran was able to 
walk more than a quarter mile but less than a mile and it was 
noted that he used a cane and a brace.  

On examination, range of motion findings were as follows: flexion 
to 46 degrees, extension to 10 degrees, left and right lateral 
flexion to 24 degrees, and left and right lateral rotation to 25 
degrees.  Pain was noted following repetitive motion exercises, 
but there was no additional limitation of motion after repetitive 
range of motion exercises.  Thoracic sacrospinalis muscle spasms, 
pain with motion, and tenderness also were noted as well as 
weakness in the right-sided muscles.  Diagnosis was discogenic 
disease at L3-L4, L4-L5, L5-S1, and lumbar myositis.  It was 
noted that the Veteran's back disability and radiculopathy had a 
severe effect on his recreation and traveling; prevented chores, 
shopping, exercise, and sports; and otherwise had a moderate 
effect on his usual daily activities.  

Based on the evidence of record, the Board finds that an initial 
rating in excess of 20 percent for multilevel discogenic disease 
at L3-L4, L4-L5 and L5-S1, lumbar myositis, is not warranted.  
Specifically, considering the General Rating Formula, there has 
been no evidence presented reflecting limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, even 
based upon considerations of decreased motion on flare-ups or 
repetitive motion.  In addition, favorable ankylosis of the 
entire thoracolumbar spine has not been shown.

The Board has considered whether an increased rating is warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
upon Incapacitating Episodes.  In order to receive the next 
higher, or 40 percent, rating for IVDS, the evidence must show 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the preceding 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  However, the 
evidence - both clinical and according to the Veteran's own lay 
statements and testimony - does not reflect that the Veteran's 
low back disorder has been productive of incapacitating episodes 
requiring bed rest prescribed by a physician for the duration 
required to support a 40 percent rating.  As such, an increased 
rating under Diagnostic Code 5243 is not warranted.

Further, the Veteran is also not entitled to a separate 
compensable disability rating for limitation of motion of the 
lumbar spine due to degenerative joint disease (DJD), which is 
rated as degenerative arthritis under Diagnostic Codes 5003 and 
5010.  Ratings for distinct disabilities resulting from the same 
injury may only be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Ratings for 
arthritis are generally based upon demonstrable limitation of 
motion, which in this case has been considered and compensated 
under the 20 percent disability rating already assigned.  To 
assign a separate or additional disability rating for limitation 
of the motion of the lumbar spine due to DJD is not permitted 
under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic 
Code 5003 and following notes.

The Board also has considered whether an increased or separate 
rating is warranted based upon a showing of a neurological 
disability related to the lumbar spine.  However, service 
connection already has been granted for peripheral neuropathy of 
both lower extremities and the appeal of their current disability 
ratings are discussed in the following section.  The Board also 
notes that there is no indication of bowel or bladder impairment 
associated with the low back disorder.

The evidence reflects the Veteran has consistently complained of 
pain and limitation of daily activities, such as lifting.  The 
records indicate the Veteran uses medication as well as a cane 
and brace.  VA examinations in February 2007 and December 2008 
have considered the effects of painful motion.  The February 2007 
VA examiner noted no lack of endurance or fatigue with repetitive 
movement and the VA examiner in December 2008 tested the effects 
of repetitive motion and found that this did not result in 
additional limitation of motion or functional impairment 
coincident with the requirements for assigning a rating in excess 
of 20 percent, based on limitation of motion or function.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule does 
not provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The currently assigned 20 percent 
rating contemplates the effects of the Veteran's complaints of 
pain and fatigue on activity and motion.  Therefore, an initial 
rating in excess of 20 percent based on functional impairment 
attributable to pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As such the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 20 percent for 
multilevel discogenic disease at L3-L4, L4-L5 and L5-S1, lumbar 
myositis.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy

Historically, the Veteran was granted service connection for 
peripheral neuropathy of both lower extremities in the June 2007 
rating decision under appeal and awarded a noncompensable (0 
percent) disability rating for both the left leg and the right 
leg, effective December 1, 2006, the day after his discharge from 
active duty.  In January 2008, the Veteran filed his Notice of 
Disagreement to the assigned rating and he has contended that his 
service-connected peripheral neuropathy was more severe than the 
assigned noncompensable rating.  

The Veteran's service-connected peripheral neuropathy 
disabilities are currently rated under Diagnostic Code 8520, for 
paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 
rating of 10 percent is for mild incomplete paralysis of the 
sciatic nerve, a 20 percent rating is for moderate incomplete 
paralysis, a 40 percent rating is for moderately severe 
incomplete paralysis, and 60 percent is for severe incomplete 
paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The words such as "mild", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R.  § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.  The type picture for complete 
paralysis of the sciatic nerve consists of foot dangles and 
drops, no active involvement possible of muscles below the knee, 
and flexion of knee weakened or (very rarely) lost.

The Veteran underwent a VA general examination in February 2007.  
Neurological examination showed no gross cognitive dysfunction, 
adequate gait, no spasticity, no scissoring, no wide gait, no 
limping, good coordination, normal deep tendon reflexes, adequate 
sensation to touch and pinprick and no gross motor and/or sensory 
deficit.  The VA examination report noted a January 2007 private 
EMG/EDX provided by the Veteran which showed, according to the 
examiner, evidence of demyelinating sensory peripheral neuropathy 
of the bilateral lower extremities.  There was not electro-
diagnostic evidence in this study of any focal nerve entrapment, 
lumbosacral plexopathy, lumbar radiculopathy or myopathy in 
either lower limb, but the examiner thought that the possibility 
of sensory radiculopathy could not be excluded with this study 
and should be considered in this case.  Diagnosis was given as 
demyelinating sensory peripheral neuropathy of the bilateral 
lower extremities. 

A March 2008 VA rehabilitation record noted that the Veteran had 
limited active range of motion in both lower extremities due to 
pain inhibition.  The Veteran was clinically found with chronic 
low back pain with rule out lumbar radiculopathy and bilateral 
sciatica.  It was noted that the Veteran said that he had no 
improvement with recent private physical therapy.  He did claim 
temporary pain relief with electrical stimulation.

A July 2008 private electrodiagnostic study and a nerve 
conduction study showed a diagnosis of bilaterally delayed H 
reflex, compatible with moderate bilateral S1 radiculopathy.


The Veteran testified during his RO hearing in August 2008 that 
his peripheral neuropathy of the legs had worsened.  He claimed 
immense pains in his legs which a doctor told him was due to the 
nerves.  He also testified that pain increased with his exposure 
to the cold.  He said that he was prescribed pain medication and 
some therapy, but a doctor told him he could not do a lot of 
exercise because such would aggravate the pain and his back 
problem.  (See transcript at pp. 5-6).

The Veteran underwent a VA joints examination in December 2008 
during which he complained of low back pain radiating into his 
right leg as numbness.  Motor and reflex examinations of the 
lower extremities were unremarkable.  The July 2008 studies were 
noted and no additional studies were undertaken.  Diagnosis was 
bilateral S1 radiculopathy by EMG and nerve conduction study.  

The Veteran underwent a second VA examination of his lower 
extremities in December 2008.  The Veteran complained of pain and 
cramps in both legs.  On neurological examination, motor reflexes 
tested normal but the sensory examination was equivocal and 
unreliable since the Veteran claimed a decreased sensation in the 
right leg in a non-dermatomal pattern and then an increased 
sensation in the left, again in a non-dermatomal pattern.  No 
muscle atrophy, abnormal muscle tone or tremors were noted.  
Diagnosis was previous electrodiagnostic evidence of sensory 
demyelinating peripheral neuropathy in the lower extremities 
without objective neurological signs or functional disability.  
No nerve dysfunction was noted or effects on the problems of 
usual daily activities.  

Based upon the evidence of record, and affording the Veteran the 
benefit of the doubt, the Board is of the opinion that the 
Veteran's service-connected peripheral neuropathy of each lower 
extremity warrants the minimum 10 percent disability rating 
allowed under Diagnostic Code 8520.  According to the evidence 
recited above, the Veteran has subjective experiences of pain and 
sensory deprivation in each leg although the objective medical 
evidence of motor, reflex and sensory examinations since active 
service, for the most part, are unremarkable or equivocal.  



In the present case, the evidence clearly indicates the Veteran 
has subjective complaints of radiating pain and cramps.  The 
Veteran is competent to describe his radiating pain from the back 
to the bilateral legs and the cramps in his legs.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the 
Veteran's report of pain and cramps is credible as there are no 
conflicting statements in the record nor is there any evidence 
suggesting the Veteran was mistaken.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (noting that in evaluating evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran).

The diagnosis of demyelinating sensory peripheral neuropathy of 
the bilateral lower extremities in the February 2007 VA 
examination was based on a private EMG/EDX the Veteran provided 
the examiner.  The VA examiner then concluded that the 
possibility of sensory radiculopathy could not be excluded with 
this study.  Private electrodiagnostic and nerve conduction 
studies in July 2008 showed a diagnosis compatible with bilateral 
S1 radiculopathy.  However, the December 2008 VA examiner did not 
undertake any further EMG or nerve conduction studies and did not 
explain his diagnosis of "previous electrodiagnostic evidence of 
sensory demyelinating peripheral neuropathy in lower extremities 
without objective nuerological signs of functional disability." 

While the Veteran consistently described radiating pain, the 
neurological examinations frequently resulted in no objective 
evidence to support the findings.  Motor and reflex examinations 
during the Veteran's December 2008 VA joints examination were 
unremarkable while another VA examination of the lower 
extremities that same month revealed motor reflexes tested normal 
and the sensory examination was equivocal and unreliable.  
Further, the February 2007 neurological VA examination had noted 
adequate gait, no spasticity, no scissoring, no wide gait, no 
limping, good coordination, normal deep tendon reflexes, adequate 
sensation to touch and pinprick and no gross motor and/or sensory 
deficit.  No nerve dysfunction has been noted in three VA 
examinations found in the claims file.  

Nevertheless, Diagnostic Code 8520 does not provide for a 
noncompensable rating and the Rating Schedule instructs that when 
involvement of a peripheral nerve is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  See 
38 C.F.R. § 4.124a.  

While the Board finds that the Veteran's complaints of pain 
radiating to his legs are credible, it also finds that evidence 
of record does not establish incomplete paralysis at a level 
beyond a mild degree of either the left or right sciatic nerve.  
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; however, 
such development would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In the present 
case, by affording all reasonable doubt in favor of the Veteran, 
the evidence includes medical evidence of some current 
neurological pathology along with competent and credible 
subjective complaints of pain and weakness of the bilateral 
extremities.  Taken together, the symptomatology demonstrated is 
commensurate with mild incomplete paralysis.  Therefore, the 
Board is of the opinion that the point of equipoise in the 
evidence has been attained.  Because a state of relative 
equipoise has been reached for these claims, the benefit of the 
doubt rule will therefore be applied and a separate 10 percent 
disability rating will be granted for each lower extremity.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Hand

Historically, the Veteran was granted service connection for his 
right hand disability in the June 2007 rating decision under 
appeal and awarded a 10 percent disability rating, effective 
December 1, 2006, the day after his discharge from active duty.  
In January 2008, the Veteran filed his Notice of Disagreement to 
the assigned rating and he has contended that his service-
connected right fist disability was more severe than the assigned 
10 percent rating.  The Veteran's service-connected right hand 
disability is currently rated under Diagnostic Code 5010, for 
rating arthritis due to trauma.

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  Id.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id.  
In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings will not be combined with ratings based on limitation of 
motion.  Id.

Under Diagnostic Code 5224, a 10 percent disability rating is 
assigned for favorable ankylosis of the thumb and a 20 percent 
disability rating for unfavorable ankylosis of the thumb.  
Diagnostic Code 5228 applies to limitation of motion of the thumb 
and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 
to 5.1 cm) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
assigned when there is a gap of more than 2 inches (5.1 cm) 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers.  There is no differentiation between the 
ratings assigned for the major and minor hands under these codes.

VA outpatient treatment records and private medical records found 
in the claims file are generally silent as to any complaints of, 
or treatment for, the Veteran's right thumb.

The Veteran underwent a VA examination in January 2007.  He 
continued to complain of right arm pain up to his shoulder as a 
result of an inservice incident where his right hand was struck 
by an iron door.  The Veteran claimed that he was right-hand 
dominant.  An overall decrease in both hand strength and 
dexterity was noted for both hands.  On examination, no ankylosis 
of any right hand digit was noted.  A gap of less than one inch 
was noted between the right thumb pad and the tips of fingers on 
the attempted opposition of thumb to fingers.  The examiner found 
no decreased strength for pushing, pulling and twisting, but 
there was decreased dexterity for twisting, probing, writing, 
touching, and expression.  X-ray studies of both hands showed no 
bony, articular or soft tissue abnormalities, but a bone scan of 
the right hand noted a finding in the first metacarpophalangeal 
joint of the right hand could represent an inflammatory, 
degenerative and/or traumatic process.  Diagnosis was 
degenerative joint disease at right first metacarpophalangeal 
joint.  Significant effects were noted for occupational 
activities, including decreased manual dexterity, problems with 
lifting and carrying, and difficulty reaching.  More moderate 
effects were noted for the Veteran's usual daily activities.

A December 2007 VA physical therapy assessment for the right 
shoulder noted that the right hand lacked 1 cm. to complete a 
fist.  

The Veteran testified during his RO hearing in August 2008 that 
he cannot use his right hand to lift heavy things and that he did 
not have the same ease of use that he had previously.  He said 
that his right hand swelled up and occasionally hurt during the 
nighttime.  The Veteran also testified that he continued to take 
physical therapy for the hand, but physical therapy did not 
improve the hand.  He was not prescribed a brace.  (See 
transcript at pp. 4-5).

The Veteran underwent a VA joints examination in December 2008.  
He complained of pain and decreased strength in his right hand 
since an inservice accident to his right hand and thumb in May 
2006.  The examination report noted that the Veteran was right-
hand dominant and that the Veteran has experienced an overall 
decrease in strength in both hands, but not a decrease in hand 
dexterity.  The Veteran complained of right thumb flare-ups 
weekly for several hours brought on by repetitive activities with 
either hand.  

On examination, active and passive range of motion of the right 
thumb measured 0 degrees extension to 60 degrees flexion for the 
MCP [metacarpophalangeal joint] joint, and 0 degrees extension to 
50 degrees flexion for the IP [interphalangeal] joint.  Range of 
motion of the right thumb showed a gap between the right thumb 
pad and the fingers of less than one inch, or less than 2.5 cm.  
There was objective evidence of pain with active range of motion 
and following repetitive motion of the right thumb but without 
additional limitation of motion.  There was no decreased strength 
for pushing, pulling, and twisting and no decreased dexterity for 
twisting, probing, writing, touching and expression.  X-ray 
studies of both hands noted a few scattered incidental vascular 
calcifications, but no bony, articular or soft tissue 
abnormalities.  Diagnosis was right thumb contusion (with no 
radiology evidence of degenerative joint disease of the right 
thumb at the MCP joint).  The VA examiner noted generally 
moderate effects on the Veteran's usual daily activities.  

In his October 2010 informal hearing brief, the Veteran's 
representative asserted that the Veteran was unable to raise his 
right hand.  

Based on the evidence of record, the Board finds that an initial 
rating in excess of 10 percent for degenerative joint disease at 
the first metacarpophalangeal joint, claimed as right hand 
condition, is not warranted.  The record clearly indicates that 
the Veteran does not have ankylosis of the thumb, as indicated in 
both VA examinations.  As such, a compensable rating under 
Diagnostic Code 5224 for ankylosis is not warranted.  
Additionally, under Diagnostic Code 5228, a compensable rating 
would only be warranted if the Veteran has a gap of at least one 
to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  Both VA 
examinations noted a gap of less than one inch and the December 
2007 VA physical therapy assessment noted that the right hand 
lacked 1 cm. to complete a fist.  Therefore, a compensable rating 
is also not warranted under that code.

A rating in excess of 10 percent under Diagnostic Codes 5010 and 
5003 is also not warranted.  The January 2007 and December 2008 
VA examiners found no x-ray evidence of arthritis for his thumb.  
However, a bone scan of the right hand discussed in the January 
2007 VA examination noted a finding in the first 
metacarpophalangeal joint of the right hand that could represent 
an inflammatory, degenerative and/or traumatic process.  While 
the thumb is usually not considered a major joint for a 
compensable rating under 38 C.F.R. § 4.45(f), the Board will not 
disturb the RO's use of this bone scan as evidence of arthritis 
due to trauma which permits a rating of 10 percent for each major 
joint or group of minor joints affected by limitation of motion 
when limitation of motion is non-compensable under the 
appropriate diagnostic codes.  As there is no X-ray or bone scan 
evidence of arthritis involving two or more major joint groups in 
the right hand with occasional incapacitating exacerbations, a 20 
percent rating under Diagnostic Codes 5010 and 5003 is not 
warranted in this case.

As such the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 10 percent for 
degenerative joint disease at the right first metacarpophalangeal 
joint, claimed as right hand condition.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Little Finger

Historically, the Veteran was granted service connection for his 
left little finger disability in the June 2007 rating decision 
under appeal and awarded a noncompensable (0 percent) disability 
rating, effective December 1, 2006, the day after his discharge 
from active duty.  In January 2008, the Veteran filed his Notice 
of Disagreement to the assigned rating and he has contended that 
his service-connected left little finger disability was more 
severe than the assigned 0 percent rating.  

The Veteran's service-connected left little finger disability is 
currently rated under Diagnostic Code 5299-5227.  Diagnostic Code 
5299 indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In 
the present case, the metacarpal disabilities were evaluated 
under Diagnostic 5227 which evaluates unfavorable or favorable 
ankylosis of the ring or little finger.

Favorable or unfavorable ankylosis of the finger or any 
limitation of motion of the finger is to be rated noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  A compensable 
rating for a little finger disability requires amputation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, it must 
also be considered whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or for 
interference with overall function of the hand.  See Note 
following Diagnostic Code 5227.

In order for ankylosis to be rated as amputation, the condition 
must manifest with extremely unfavorable ankylosis.  See Note 
(3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In 
other words, in order to be evaluated as amputation, there must 
be ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints with either in extension or full flexion 
or with rotation or angulation of a bone.  Id.  Note (3)(ii) 
explains that if both the metacarpophalangeal and proximal 
interphalangeal joints of a digit were ankylosed, it should be 
evaluated as unfavorable ankylosis even if each joint was 
individually fixed in a favorable position.  Note (3)(iii) 
indicates that if only the metacarpophalangeal or proximal 
interphalangeal joint were ankylosed and there was a gap of more 
than 2 inches (5.1 cm.) between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible, the condition should be evaluated as unfavorable 
ankylosis.  In this regard, amputation of the little finger 
warrants a 10 percent rating without metacarpal resection at the 
proximal interphalangeal joint, or proximal thereto.  A 20 
percent rating is warranted with full metacarpal resection (more 
than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 
5156.

The Veteran was seen on the date of discharge in November 2006 at 
a Tricare clinic for his closed fracture distal phalanx fifth 
finger of the left hand.  Examination showed decreased range of 
motion (mainly flexion) and pain upon palpitation of the PIP 
joint.  It was noted that the Veteran could extend his finger 
without pain and no swelling was present.  Referral was made to 
physical therapy.  

Private medical records dated from December 2006 to May 2007 show 
several session of physical therapy.  A late January 2007 record 
noted that there was no improvement with treatment.

The Veteran underwent a VA examination in January 2007.  He 
continued to complain of numbness in his left little finger as 
the result of an inservice accident.  The Veteran reported no 
major improvement with outpatient treatment, physical therapy and 
paraffin therapy.  

On examination, angulation of 20 degrees at the distal 
interphalangeal (DIP) joint in the left little finger was noted.  
There was no ankylosis noted for any digit of the left hand.  For 
the metacarpal and phalangeal joints: active range of motion 
showed flexion to 80 degrees (with pain from 40 to 80 degrees).  
Passive range of motion showed flexion to 90 degrees (with pain 
from 40 to 90 degrees).  Pain was noted after repetitive use with 
additional loss of motion on repetitive use from 40 to 90 
degrees.  Active and passive range of motion for extension was to 
0 degrees with no pain.  

For the proximal interphalangeal (PIP) joint of the left little 
finger, active range of motion showed flexion to 60 degrees (with 
pain from 40 to 60 degrees).  Passive range of motion showed 
flexion to 80 degrees (with pain from 40 to 80 degrees).  Pain 
was noted after repetitive use with additional loss of motion on 
repetitive use from 40 to 60 degrees.  Active and passive range 
of motion for extension was to 0 degrees with no pain.  

For the DIP joint of the left little finger, active range of 
motion showed flexion to 40 degrees (with pain from 20 to 40 
degrees).  Passive range of motion showed flexion to 60 degrees.  
Pain was noted after repetitive use with additional loss of 
motion on repetitive use from 0 to 60 degrees.  Active range of 
motion for extension was to -20 degrees with passive range of 
motion to 0 degrees with no pain for either and no pain after 
repetitive use.  

X-ray studies of both hands showed no bony, articular or soft 
tissue abnormalities, particularly at the left fifth digit.  The 
Veteran told the examiner that he had lost four weeks from work 
as a cook during the past year due to his bilateral hand pain.  
Diagnosis was left little finger fracture with significant 
effects on the Veteran's occupation activities because of 
decreased manual dexterity, problems with lifting and carrying, 
and difficulty reaching.  Generally milder effects were noted for 
the Veteran's usual daily activities.

A May 2007 VA medical record noted that the Veteran complained of 
pain in his left little finger.  Examination revealed a 
deformity, though the Veteran denied any decreased sensation.  An 
X-ray study was negative for a fracture.  Assessment was a 
sprain.  

The Veteran testified during his RO hearing in August 2008 that 
the condition of his left little finger had worsened and during 
the nighttime he felt pain and cramps in the little finger.  He 
also testified that he had lost movement in the finger and could 
not close it.  (See transcript at pp. 6-7).

The Veteran underwent a VA joints examination in December 2008.  
He complained of decreased range of motion of his left little 
finger and of pain with strength activities when he used his left 
hand.  The examination report noted that the Veteran is right-
hand dominant and that the Veteran has experienced an overall 
decrease in strength in both hands, but not a decrease in hand 
dexterity.  The Veteran complained of weekly flare-ups for 
several hours to his left little finger brought on by repetitive 
and strength activities with the left hand.  

On examination, active and passive range of motion for the 
metacarpophalangeal (MCP) joint showed 0 degrees extension to 90 
degrees flexion; 0 degrees extension to 60 degrees flexion for 
the PIP joint (with pain noted at 40 to 60 degrees of flexion); 
and 0 degrees extension to 60 degrees flexion for the DIP joint.  
There was objective evidence noted of limitation of motion of the 
little finger and pain on active range of motion.  There also was 
objective evidence of pain following repetitive motion, but 
without additional limitation of motion noted.  X-ray studies of 
both hands noted a few scattered incidental vascular 
calcifications, but no bony, articular or soft tissue 
abnormalities, particularly for the left little finger.  
Diagnosis was residuals of left little finger fracture.  The VA 
examiner noted generally moderate effects on the Veteran's usual 
daily activities.  

Based on the evidence of record, the Board finds that an initial 
compensable rating for left little finger disability is not 
warranted.  As outlined above, the governing criteria provide for 
a compensable rating for little finger disability only where 
there is amputation of the finger or equivalent impairment (e.g., 
extremely unfavorable ankylosis as in the note cited above).  In 
this case, the little finger is intact, and there is no 
indication that both the metacarpophalangeal and proximal 
interphalangeal joints were ankylosed.  While there was 
angulation of 20 degrees at the DIP joint noted in the January 
2007 VA examination, there was no indication there was ankylosis 
of the metacarpophalangeal and proximal interphalangeal joints 
along with the angulation.  Significantly, the Veteran has never 
been noted to have ankylosis and has not alleged that there is 
ankylosis.  Rather, his testimony in August 2008 described pain 
and cramps during the nighttime, lost movement, and that he could 
not completely close his finger or hand.  As extremely 
unfavorable ankylosis is not shown, a compensable rating is not 
warranted.

The Board has considered whether an increased disability rating 
is warranted for the Veteran's left little finger disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  In this case, the Veteran is receiving 
a noncompensable rating for his little finger disability under 
Diagnostic Code 5227.  This is the maximum rating allowable.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 
and § 4.45 are not for consideration.

As such the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Conclusion For All Higher Rating Claims

The Board acknowledges the Veteran's assertions that his 
disabilities of the lower back, peripheral neuropathy of the 
lower extremities, right hand and left little finger are 
significant and that he should receive higher ratings for each.  
The Board notes that the Veteran is competent to report the 
symptomatology associated with each of these disabilities, such 
as pain and difficulty lifting items.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is 
obligated to, and fully justified in, weighing the credibility of 
lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (explaining that a Veteran is competent to report that on 
which he or she has personal knowledge).  However, except for 
peripheral neuropathy of the legs for the reasons discussed 
above, the Veteran's lay evidence is not as credible as the more 
probative and definitive medical evidence prepared by objective 
skilled professionals and required by the Rating Schedule.  The 
Board also notes that the Veteran, as a layman, is not competent 
to offer medical opinions on the severity of these disabilities.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Based upon the guidance of the Court in Fenderson, the Board has 
considered whether a staged rating is appropriate for any of 
these claims.  However, in the present case, the Veteran's 
symptoms related to his disabilities of the back, peripheral 
neuropathy of the lower extremities, right hand and left little 
finger remained nearly constant since service connection was 
granted.  As such, staged higher ratings for each of these claims 
on appeal are not warranted.  

The Board also should consider whether an extraschedular rating 
is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 
Vet. App. 111 (2008), for these higher rating claims.  However, 
as the issue of entitlement to a TDIU necessarily encompasses the 
same matter, and the issue of a TDIU is being remanded for 
further development, the Board need not now decide the Veteran's 
entitlement to any extraschedular consideration.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
multilevel discogenic disease at L3-L4, L4-L5 and L5-S1, lumbar 
myositis; is denied.

Entitlement to a 10 percent disability rating for demyelinating 
sensory peripheral neuropathy of the left lower extremity 
secondary to service-connected multilevel discogenic disease, 
lumbar myositis, is granted, subject to the laws and regulations 
governing monetary awards.

Entitlement to a 10 percent disability rating for demyelinating 
sensory peripheral neuropathy of the right lower extremity 
secondary to service-connected multilevel discogenic disease, 
lumbar myositis, is granted, subject to the laws and regulations 
governing monetary awards.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease at the right fist metacarpolphalangeal 
joint, claimed as right hand condition, is denied.

Entitlement to an initial compensable rating for left little 
finger disability is denied.


REMAND

Unfortunately, a remand is required as to the issues of 
entitlement to an acquired psychiatric disorder and entitlement 
to a TDIU.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding the Veteran's claim for an acquired psychiatric 
disorder, to include a depressive disorder claimed as a sleeping 
problem, and/or as secondary to a service-connected disability, 
the Veteran has essentially asserted in his VA Form 9, 
Substantive Appeal, that his psychiatric disorder could be 
secondary to one or more of the Veteran's service-connected 
orthopedic disabilities.  

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

There is no indication in the record that the Veteran is a combat 
Veteran.  According to his DD Form 214, the Veteran's military 
occupational specialty was in food service operations.  Though he 
served in a designated imminent danger area pay area, his listing 
of decorations and medals does not support his involvement in 
combat.  Service treatment records extending back to his August 
1979 enlistment examination and including his October 2006 
discharge examination reveal no psychiatric abnormalities.  In 
several self-reported medical histories during his service with 
the Army National Guard the Veteran denied depression or 
excessive worry, frequent trouble sleeping, and nervous trouble 
of any sort.

The Veteran underwent a VA general examination in February 2007 
in which the claims file was not available for the examiner.  The 
Veteran told the examiner that he had nightmares related to war, 
sleeping problems, auditory hallucinations, memory problems, and 
episodes of intense sadness and crying spells several times a 
week.  It was noted that no medical problem occurred before 
active service or began after discharge in November 2006.  
Psychiatric findings included a notation of adequate hygiene, no 
involuntary movements, and that the Veteran was cooperative.  No 
psychiatric diagnosis was provided.  

The Veteran underwent a VA mental examination in February 2007.  
The Veteran reported that he lived with his wife and 20-year-old 
daughter, that he was irritable, and that his wife told him that 
he had harsh reactions to people.  The Veteran reported that he 
had continued and mild emotional problems since his service in 
Iraq.  While on leave back home in Puerto Rico, he had to deal 
with his wife's depressive reaction.  When he then returned to 
Iraq he remained anxious and unable to eat and rest.  He also 
reported that after he injured his back in service, the constant 
pain did not allow him to sleep or rest, and made him irritable.  
He said that he was unable to sleep for more than three hours at 
a time.  The Veteran also asserted that he heard the voices of 
children calling him.  No outpatient treatment or 
hospitalizations were noted for a mental disorder.  Diagnosis was 
depressive disorder not otherwise specified.  The VA examiner did 
not have access to the claims file and did not provide a medical 
opinion on whether the Veteran's diagnosed depressive disorder 
was related to service or secondary to any of his service-
connected disabilities.

According to a July 2008 VA psychiatric record, the Veteran's 
physical conditions aggravated his depression.  

The Veteran testified during his August 2008 RO hearing that he 
first began to have problems with depression when serving in 
Iraq.  He was permitted home leave for two weeks because of his 
wife's depression.  He said that he spent most of those two weeks 
accompanying her to visits with a psychiatrist and psychologist.  
He said that one of the psychiatrists prescribed medication for 
him to calm him down.  He testified that once back in Iraq, a 
psychiatrist also noticed that he was very depressed.  He said 
that because of his wife's health he was nervous and could not 
eat or remain calm.  Now back home he said that he could not 
sleep because of nightmares and constant worries brought on by 
losing his job as a cook at a military base.  (See transcript at 
pp. 8-10).

In view of the lack of a medical opinion specifying whether the 
Veteran's depressive disorder was related to service, lay 
evidence of the Veteran's behavior changes after his return from 
Iraq, lay evidence of a possible link or nexus between the 
Veteran's claimed current psychiatric condition - which is no 
longer limited solely to depression - and his period of active 
duty, and the fact VA examiners lacked access to the claims file, 
the Board finds that additional development is required prior to 
appellate review.  The Board finds these reasons are sufficient 
to warrant a VA mental examination and medical opinion on remand.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, before the Veteran is scheduled for a VA mental 
examination, the RO/AMC shall attempt to obtain copies of any 
outstanding VA medical records from the San Juan VAMC and the 
Ponce outpatient clinic in Puerto Rico, for the period from 
January 2009 to the present.  Further, an attempt should be made 
to obtain any private records of psychiatric treatment provided 
the Veteran immediately after his discharge from active duty in 
November 2006.

The Veteran has not been provided notice, under the Veterans 
Claims Assistance Act of 2000 (VCAA), of the information and 
evidence needed to satisfy the secondary service connection 
aspect of his acquired psychiatric disorder claim.  Therefore, on 
remand the Veteran shall be provided with proper VCAA notice.

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to a TDIU is raised by the 
record as part and parcel of the Veteran's five higher initial 
rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The evidence of record indicates that the Veteran has been 
unemployed during most of the time period of this appeal.  
However, it is unclear to the Board whether this unemployment was 
the result of the Veteran's service-connected disabilities.

The Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice, 22 Vet. App. at 453.  If the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id. 
at 455.

Though the RO previously denied the Veteran's claim for a TDIU in 
an October 2008 rating decision, the Board notes that it did so 
before the Veteran was granted compensable ratings for peripheral 
neuropathy of each leg, before the final adjudication of his 
psychiatric service connection claim, and without any VA 
examination of the Veteran's unemployability-whether his 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

The record shows that the appellant is not working.  Previously, 
the Veteran's service-connected disabilities did not satisfy the 
minimum percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Even if the schedular requirements above eventually are not met, 
a claimant may still be awarded a total rating on an 
extraschedular basis upon referral to and consideration by the 
Director, Compensation and Pension Service. 38 C.F.R. § 4.16(b).

The Veteran asserts that his back, leg, right hand and left 
little finger disabilities render him unemployable as evidenced 
by the loss of the job he held for many years before his unit was 
called up for duty in Iraq.  In view of the benefits awarded 
herein, the Board finds that at present it is unclear whether 
TDIU may be awarded under either 38 C.F.R. § 4.16(a) or 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with 
appropriate notice, pursuant to the VCAA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), regarding his claim for service 
connection for an acquired psychiatric 
disorder, to include a depressive disorder 
claimed as a sleeping problem and/or as 
secondary to a service-connected disability, 
to include the requirements for establishing 
and satisfying a secondary service connection 
claim under 38 C.F.R. § 3.310.

2.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for any psychiatric disorder and 
whose records are not found within the claims 
file.  Of particular interest are any private 
psychiatric treatment records detailing 
treatment soon after discharge from active 
duty in November 2006 and records of 
evaluation and/or treatment from the San Juan 
VAMC and VA's outpatient clinic in Ponce, 
from January 2009 to the present.  After the 
Veteran has signed the appropriate 
release(s), the RO/AMC shall then attempt to 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the development requested above has 
been completed, the RO/AMC shall schedule the 
Veteran for a VA mental disorders examination 
by an appropriate medical professional to 
determine the nature, extent, and etiology of 
any diagnosed psychiatric disorder, whether 
depression or some other psychiatric 
disorder.  The claims file and a copy of this 
Remand must be made available to the 
reviewing examiner, and the examiner should 
indicate in his or her report that the claims 
file was reviewed.

Following a review of the claims file and 
examination of the Veteran, the examiner 
shall offer an opinion as to: 

(a) whether any psychiatric disorder is 
currently manifested, and, if so, a diagnosis 
of that disorder should be made; and 

(b) whether it is at least as likely as not 
(a 50 percent probability or more) that any 
currently manifested psychiatric disorder is 
etiologically related to service, or 

(c) whether it is at least as likely as not 
that any currently manifested psychiatric 
disorder was caused by any service-connected 
disabilities; or in the alternative whether 
it is at least as likely as not that any of 
the Veteran's service-connected disabilities 
aggravated (i.e., permanently worsened) any 
currently manifested psychiatric disorder 
found on examination.  If aggravation is 
found, the degree of aggravation must be 
specifically identified.

Any opinions expressed must be accompanied by 
a complete rationale.

4.  After the Veteran's psychiatric disorder 
claim has been adjudicated, the RO/AMC shall 
take such additional development action as it 
deems proper with respect to the claim for a 
TDIU, including the conduct of any 
appropriate VA employability examinations 
and/or social and industrial surveys, and 
consideration of submission of the claim to 
the Under Secretary for Benefits or Director 
of Compensation and Pension Service for 
extraschedular consideration, if appropriate.

5.  The RO/AMC will then readjudicate the 
Veteran's claims for service connection for 
an acquired psychiatric disorder and for a 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


